
	
		III
		110th CONGRESS
		1st Session
		S. RES. 327
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2007
			Mrs. Dole (for herself
			 and Mr. Kennedy) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the 218th anniversary of the
		  United States Marshals Service.
	
	
		Whereas the United States Marshals Service was formed as a
			 result of the Judiciary Act of September 24, 1789, and the first 13 United
			 States Marshals were appointed by President George Washington with their
			 primary mission being to support the Federal courts;
		Whereas, in the early years, United States Marshals and
			 Deputy United States Marshals executed warrants, distributed presidential
			 proclamations, protected the president, registered enemy aliens in time of war,
			 pursued counterfeiters, and helped conduct the national census, and later
			 maintained law and order in the Wild West, helped contain the
			 uprising at Wounded Knee, kept the trains rolling during the Pullman Strike in
			 1894, and enforced the 18th Amendment during Prohibition;
		Whereas, on November 14, 1960, 4 Deputy United States
			 Marshals accompanied 6-year-old Ruby Bridges to her elementary school after a
			 Federal judge ordered the desegregation of the New Orleans public school
			 system, and, in 1962, when James Meredith sought to legally become the first
			 Black person to attend the University of Mississippi, the duty of upholding the
			 Federal law allowing him to do so fell upon the shoulders of 127 Deputy
			 Marshals from all over the country who risked their lives to make his dream a
			 reality;
		Whereas Deputy United States Marshals assisted in
			 restoring order after the Los Angeles riots in 1992, provided security to 18
			 airports in the hours and days following the attacks on September 11, 2001,
			 played an instrumental role in the DC Sniper investigation, were
			 deployed to the Gulf Coast after Hurricane Katrina, and provided security for
			 the trials of Oklahoma bombing suspect Timothy McVeigh and Al-Qaeda conspirator
			 Zacarias Moussaoui;
		Whereas, in August 2007, Deputy Marshals participated in
			 the manhunt for fugitive Paul Devoe who was wanted for 5 murders in Texas and
			 another in Pennsylvania, and who was apprehended in Shirley, New York, by the
			 United States Marshals Service’s New York/New Jersey Regional Fugitive Task
			 Force;
		Whereas, over the past 218 years, the Marshals Service has
			 grown and evolved into a modern law enforcement agency, still charged with
			 protecting the Federal judiciary, but also with apprehending dangerous
			 fugitives, conducting protective operations, ensuring the security of witnesses
			 and their families, providing for the custody and transportation of Federal
			 prisoners, managing the Federal Government’s seized asset program, and
			 conducting special operations as required by the Attorney General, and no other
			 law enforcement agency has as many diverse missions and is as versatile;
		Whereas over 200 United States Marshals, Deputy Marshals,
			 and Special Deputy Marshals have given their lives in service to their Nation;
			 and
		Whereas, as the times have changed, the missions of the
			 United States Marshals have changed, but the Marshals Service has answered the
			 call to duty without exception: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the 5,000
			 members of the United States Marshals Service who every day carry out complex
			 and life-threatening missions with integrity, skill, and valor on behalf of
			 their Nation;
			(2)commends United
			 States Marshals Service Director John Clark for his service and leadership;
			 and
			(3)thanks the United
			 States Marshals Service for its contributions as the agency celebrates its
			 218th anniversary.
			
